Per Curiam.

The contract provided for liquidated damages in the event defendant cancelled the agreement at the end of any yearly period. The provision for liquidated damages did not constitute a penalty. Its effect is to compensate plaintiff for permitting defendant to terminate his contractual obligations (McCready v. Lindenborn, 172 N. Y. 400 ; Norris v. McMechen, 135 Misc. 361 ; Silver Dresses, v. Parker, 73 N. Y. S. 2d 704).
*505The judgment should be modified by increasing the recovery to $430.83, with interest and costs, and as modified affirmed, with $25 costs to plaintiff.
Concur — Hecht, J. P., Steuer and Timer, JJ.
Judgment modified, etc.